Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests a display device comprising: 
a display panel comprising a substrate, and an organic light emitting element; 
an ultraviolet ray blocking part on a rear surface of the substrate of the display panel; 
a rear protection layer on a rear surface of the ultraviolet ray blocking part, and having an opening; 
a sensor in the opening of the rear protection layer and configured to receive visible rays transmitted through the ultraviolet ray blocking part; 
a resin layer attached to a side surface of the sensor and the rear surface of the ultraviolet ray blocking part; and 
a double-sided adhesive tape attaching an upper surface of the sensor to the rear surface of the ultraviolet ray blocking part, 
wherein the ultraviolet ray blocking part comprises polyester, and 
wherein the resin layer is not attached to all of a side surface of the rear protection layer in the opening.
Claim 14 recites similar limitations as in claim 1.  Claims 2-6, 9-13, 15-20 depend from claim 1 or 14.  Accordingly, claims 1-6, and 9-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625